In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-346 CR

____________________


LINDA WARS MALNAR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 2
Angelina County, Texas

Trial Cause No. 03-0511




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Linda Wars Malnar from a deferred
adjudication order entered May 13, 2003.  The notice of appeal was filed with the trial
court on July 24, 2003, more than thirty days from the date of the appealable order.  We
notified the parties that the appeal did not appear to have been timely filed, but received
no reply.  The court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2. 
No extension of time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not
appear that appellant obtained an out-of-time appeal.  The Court finds it is without
jurisdiction to entertain this appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered October 2, 2003
Do Not Publish
McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.